DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 19 July 2021.

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claim 6 is directed to the first embodiment disclosed in Fig. 5 and the invention of claim 27 is directed to the second embodiment disclosed in Fig. 4.  The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.  The first embodiment requires the bottom gate to have a peripheral portion of substantially uniform depth adjacent a raise portion of the bottom gate, which is not required for the second embodiment.  The second embodiment required the bottom gate having a smaller footprint than the top gate, which is not required for the first embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Gibby (U.S. Pub. 2011/0084318) in view of Choi et al. (U.S. Pub. 2010/0271079).
Claim 1:  Bracale et al. discloses a junction field effect transistor (JFET) in Fig. 8A comprising:
a first doped region (815; paragraph 78) acting as a source region; a second doped region (835; paragraph 78) acting as a drain region; a bottom gate (845; paragraph 78); a top gate (840; paragraph 78); and a channel (850; paragraph 78) extending between the first and second doped regions (815 and 835, respectively);

Bracale et al. appears not to explicitly disclose the top gate is lightly doped, and 
the top gate has a doping concentration less than that of the bottom gate.
Gibby, however, discloses a JFET having a lightly doped top gate (paragraph 26), and 
the top gate has a doping concentration less than that of the bottom gate (TABLE 1) in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Gibby to have made the top gate lightly doped, and the top gate has a doping concentration less than that of the bottom gate in order to reduce or eliminate noise (paragraph 26 of Gibby).
Bracale et al. in view of Gibby appears not to explicitly disclose at least a third doped region is formed on a second side of the channel opposite the first side of the channel, 
wherein the third doped region is positioned to provide an electric field to draw a path of current carriers in the channel away from an edge of the top gate to thereby reduce excess gate current,
wherein the third doped region is separated from both the first doped region and the second doped region by the channel,

wherein the third doped region has a different doping concentration than the channel,
wherein the third doped region and the second doped region are aligned with each other
Choi et al. in Fig. 9, however, discloses at least a third doped region (132; paragraph 104) is formed on a second side (lower side of 111) of the channel (111; paragraph 100) opposite the first side (upper side of 111) of the channel (111), 
wherein the third doped region (132) is positioned to provide an electric field to draw a path of current carriers in the channel (111) away from an edge of the top gate (134a; paragraph 101) to thereby reduce excess gate current,
wherein the third doped region (132) is separated from both the first doped region (133a; paragraph 99) and the second doped region (135a; paragraph 99) by the channel (111),
wherein the third doped region (132) is doped with the same type of dopant (n-type) as the second doped region (135a),
wherein the third doped region (132) has a different doping concentration than the channel (111),
wherein the third doped region (132) and the second doped region (135a) are aligned with each other in order to have stable operation (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the 
Claim 2:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET of claim 1 and further discloses the top gate has a doping concentration less than that of the bottom gate (TABLE 1) (Gibby, prima facie case of obviousness as stated above).
Claim 10:  Since Bracale et al. in view of Gibby in view of Choi et al. discloses a JFET that is substantially identical to the JFET of claim 1 (see rejection of claim 1 above), Bracale et al. in view of Gibby in view of Choi et al. would inherently disclose the gate current due to impact ionization is less than 10% of the gate current due to p-n junction leakage through the gate.
Claim 13:  Bracale et al. discloses in Fig. 8A an integrated circuit (800; paragraph 77) having a JFET (810; paragraph 77).
Bracale et al. in view of Gibby in view of Choi et al. discloses at least one JFET as claimed in claim 1 (see rejection of claim 1 above).
Consequently, the combination of Bracale et al., Gibby and Choi et al. discloses the integrated circuit of claim 13.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Choi et al. as applied to claim 1 above, and further in view of Wilson et al. (U.S. Pub. 2007/0145410).
Claim 3:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET claim 1.
Bracale et al. in view of Gibby in view of Choi et al. appears not to explicitly disclose the first and second doped regions extend further into the channel than the top gate.
Wilson et al. in Fig. 2, however, discloses the first and second doped regions (104 and 106, respectively; paragraph 22) extend further into the channel (108; paragraph 22) than the top gate (110; paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Wilson et al. to have made the first and second doped regions extend further into the channel than the top gate to achieve desired device's breakdown voltage characteristic (paragraph 25 of Wilson et al.) and because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 4-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Choi et al. as applied to claim 1 above, and further in view of Coyne (U.S. Pub. 2015/0102391).
Claim 4:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Choi et al. appears not to explicitly disclose the bottom gate has a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position.
Coyne in Fig. 9, however, discloses a bottom gate (20; paragraph 79) having a varying spatial profile such that a separation between a top gate (22; paragraph 79) and the bottom gate (20) varies as a function of position in order to field balance the channel (paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Coyne to have made the bottom gate have a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position for field balancing in the channel-drain region (paragraph 81 of Coyne).
Claim 5:  Bracale et al. in view of Gibby in view of Choi et al. in view of Coyne discloses the JFET as claimed in claim 4, and Coyne further discloses the bottom gate is thicker in the middle as compared to the ends (Fig. 9).  Bracale et al. in view of Gibby in view of Choi et al. in view of Coyne would therefore disclose the bottom gate is furthest from the top gate towards an edge of the top gate where the top gate is adjacent the second doped region.
Claim 6:  Bracale et al. in view of Gibby in view of Choi et al. in view of Coyne discloses the JFET as claimed in claim 4, and Coyne further discloses the bottom gate 
Claim 7:  Bracale et al. in view of Gibby in view of Choi et al. in view of Coyne discloses the JFET as claimed in claim 6.  Since Choi et al. discloses the third doped region (132) extends above a profile of the peripheral portion of the bottom gate (110)(Fig. 9) and Coyne discloses the second doped region (16) extends above a profile of the peripheral portion of the bottom gate (20) (Fig. 9), Bracale et al. in view of Gibby in view of Choi et al. in view of Coyne would therefore disclose the third doped region extends above the profile of the peripheral portion of the bottom gate.
Claim 11:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Choi et al. appears not to explicitly disclose the JFET is a junction insulated device formed within a well of semiconductor.
Coyne, however, discloses a JFET (10) that is a junction insulated device formed within a well of semiconductor in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Coyne to have made the JFET a junction insulated device formed within a well of semiconductor in order to isolate the JFET (paragraph 54 of Coyne).
Claim 12:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Choi et al. appears not to explicitly disclose the JFET is formed within a well which is defined by dielectric materials.
Coyne, however, discloses a JFET (10) that is formed in a well which is defined by dielectric materials in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Coyne to have formed the JFET within a well which is defined by dielectric materials in order to isolate the JFET (paragraph 54 pf Coyne).

Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Choi et al. as applied to claim 1 above, and further in view of Trogolo et al. (U.S. Pub. 2008/0042199).
Claim 8:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Choi et al. appears not to explicitly disclose a fourth doped region formed opposite but separated from the first doped region and doped with the same type of impurity as the first doped region,
wherein the fourth doped region and the first doped region are aligned with each other.
Trogolo et al. in Fig. 45, however, discloses a fourth doped region (212; paragraph 45) formed opposite but separated from the first doped region (311; 
wherein the fourth doped region (212) and the first doped region (311) are aligned with each other in order to increase operating voltages (paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Trogolo et al. to have made a fourth doped region formed opposite but separated from the first doped region and doped with the same type of impurity as the first doped region in order to increase operating voltages (paragraph 49 of Trobolo et al.).
Claim 28:  Bracale et al. in view of Gibby in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 8, and further discloses wherein the third doped region (132) and the second doped region (135a) are aligned with each other (Choi et al., prima facie case of obviousness as stated above), and
wherein the fourth doped region (212) and the first doped region (311) are aligned with each other (Trogolo et al., prima facie case of obviousness as stated above)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Choi et al. as applied to claim 1 above, and further in view of Williams et al. (U.S. Pub. 2007/0278568).
Claim 9:  Bracale et al. in view of Gibby in view of Choi et al. discloses the JFET as claimed in claim 1.

Williams et al. in Fig. 13, however, discloses the third doped region (486; paragraph 171) is less heavily than the second doped region (183; paragraph 171) in order to lower the drain breakdown (paragraph 171).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Choi et al. with the disclosure of Williams et al. to have made the third doped region is less heavily than the second doped region in order to lower the drain breakdown (paragraph 171 of Williams et al.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Gibby (U.S. Pub. 2011/0084318) in view of Choi et al. (U.S. Pub. 2010/0271079).
Claim 19:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current in Fig. 8A, the JFET comprising:
a bottom gate (845; paragraph 78); 
a top gate (840; paragraph 78); 
a source region 815; paragraph 78); and
a drain region (835; paragraph 78), wherein a channel (850; paragraph 78) extends between the source region (815) and the drain region (835) in operation, and wherein the source region (815) and the drain region (815) are in contact with the top gate (840) or are spaced apart from the top gate (840) by less than twice a depth of the 
Bracale et al. appears not to explicitly disclose means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, 
the means for proving the electric field comprising a doped region on a second side of the channel opposite the first side of the channel, 
wherein the doped region is separated from both the source region and the drain region by the channel,
wherein the doped region has a different doping concentration than the channel and
wherein the doped region is doped with the same type of dopant as the drain region.
Choi et al. in Fig. 9, however, discloses means for providing an electric field (132; paragraph 104) to draw a path of current carriers within the channel (111; paragraph 100) away from edges of the top gate (134a; paragraph 101) to thereby reduce excess gate current, 
the means for proving the electric field (132) comprising a doped region (132) on a second side (lower side of 111) of the channel (111) opposite the first side (upper side of 111) of the channel (111), 
wherein the doped region (132) is separated from both the source region (133a; paragraph 99) and the drain region (135a; paragraph 99) by the channel (111),

wherein the doped region (132) is doped with the same type of dopant (n-type) as the drain region (135a) in order to have stable operation (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Choi et al. to have comprised means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, the means for proving the electric field comprising a doped region on a second side of the channel opposite the first side of the channel, wherein the doped region is separated from both the source region and the drain region by the channel, wherein the doped region has a different doping concentration than the channel and wherein the doped region is doped with the same type of dopant as the drain region in order to have stable operation (paragraph 113 of Choi et al.).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Choi et al. as applied to claim 19 above, and further in view of Wilson et al. (U.S. Pub. 2007/0145410).
Claim 20:  Bracale et al. in view of Choi et al. discloses the JFET of claim 19.
Bracale et al. in view of Choi et al. appears not to explicitly disclose the source and drain regions extend further into the channel than the top gate extends into the channel.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. Choi et al. with the disclosure of Wilson et al. to have made the source and drain regions extend further into the channel than the top gate extends into the channel to achieve desired device's breakdown voltage characteristic (paragraph 25 of Wilson et al.) and because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Gibby (U.S. Pub. 2011/0084318) in view of Yeh et al. (U.S. Pub. 2014/0184275).
Claim 21:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current in Fig. 8A, the JFET comprising:
a bottom gate (845; paragraph 78);
a top gate (840; paragraph 78);
a source region (815; paragraph 78); and
a drain region (835; paragraph 78), wherein a channel (850; paragraph 78) extends between the source region (815) and the drain region (835) in operation, wherein the source region (815) and the drain region (835) are in contact with the top gate (840) or are spaced apart from the top gate (840) by less than twice a depth of the 
a doped region (region of left 860 below the top surface of 850, hereinafter referred to as DR; paragraph 78) on a second side (lower side of 850) of the channel (850) opposite to the first side (upper side of 850) of the channel (850), wherein the doped region (DR) is separated from both the drain region (835) and the source region (815), wherein the doped region (DR) is doped with the same type of dopant (N-type dopant) as the drain region (835).
Bracale et al. appears not to explicitly disclose the top gate has a lower doping concentration than the bottom gate, the top gate being lightly doped such that the top gate is depleted during operation of the JFET.
Gibby, however, discloses a JFET the top gate has a doping concentration less than that of the bottom gate (TABLE 1) and having a lightly doped top gate such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Gibby to have made the top gate has a lower doping concentration than the bottom gate, the top gate being lightly doped such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise (paragraph 26 of Gibby).  
Bracale et al. in view of Gibby appears not to explicitly disclose the doped region has a different doping concentration than the channel.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the disclosure of Yeh et al. to have made the doped region have a different doping concentration than the channel because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Yeh et al. as applied to claim 21 above, and further in view of Coyne (U.S. Pub. 2015/0102391).
Claim 22:  Bracale et al. in view of Gibby in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Yeh et al. appears not to explicitly disclose the JFET is formed within a well defined by one or more dielectric materials
Coyne in Fig. 1, however, discloses the JFET (1) is formed within a well defined by one or more dielectric materials (50, 54 and 56; paragraph 54) in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Yeh et 
Claim 25:  Bracale et al. in view of Gibby in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Yeh et al. appears not to explicitly disclose the bottom gate has a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position.
Coyne in Fig. 9, however, discloses a bottom gate (20; Fig. 9; paragraph 79) having a varying spatial profile such that a separation between a top gate (22; paragraph 79) and the bottom gate (20) varies as a function of position in order to field balance the channel (paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Yeh et al. with the disclosure of Coyne to have made the bottom gate have a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position for field balancing in the channel-drain region (paragraph 81 of Coyne).
Claim 26:  Bracale et al. in view of Gibby in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Yeh et al. appears not to explicitly disclose an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Yeh et al. with the disclosure of Coyne to have made an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate in order to reduce gate current (paragraph 11 of Coyne).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Yeh et al.as applied to claim 21 above, and further in view of Wilson et al. (U.S. Pub. 2007/0145410).
Claim 23:  Bracale et al. in view of Gibby in view of Yeh et al. discloses the JFET of claim 21.
Bracale et al. in view of Gibby in view of Yeh et al. appears not to explicitly disclose the source and drain regions extend further into the channel than the top gate extends into the channel.
Wilson et al. in Fig. 2, however, discloses the source and drain regions (104 and 106, respectively; paragraph 22) extend further into the channel (108; paragraph 22) than the top gate (110; paragraph 22) extends into the channel (108).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Yeh et al. with the disclosure of Wilson et al. to have made the source and drain regions .

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant contends unlike the N Well 860 of Bracale et al., the doped region presently recited in claim 21 is on an opposite side of a channel relative to the drain.
Examiner notes that the “doped region” is interpreted as the region of the left 860 below the top surface of 850, and that region is on an opposite side of the channel (850) relative to the drain (835) (Fig. 8A).
Applicant’s arguments with respect to claim(s) 1-13, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815            

/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822